FOR IMMEDIATE RELEASE Telephone: 609-561-9000 Investor Relations Contact: Stephen Clark x4260 Media Relations Contact: Joanne Brigandi x4240 May 9, 2008 SJI REPORTS Q1 2008 RESULTS Performance Supports 2008 Target for Economic Earnings per Share Growth of 6%-10% FOLSOM, N.J. – South Jersey Industries (NYSE: SJI) today announced income from continuing operations for the first quarter 2008 of $24.7 million, or $0.83 per share, compared with income from continuing operations of $27.2 million, or $0.92 per share for the same quarter of 2007. SJI’s Economic Earnings of $39.2 million, or $1.32 per share, for the first quarter 2008 compared with $38.4 million, or $1.30 per share, produced in the first quarter 2007.First quarter 2007 Economic Earnings benefited from strong reported performance at our Asset Management & Marketing business that also produced $4.9 million of related hedge losses that were recognized during the remainder of 2007. Since the current quarter’s profits have no offsetting hedge losses affecting future periods, SJI’s Economic Earnings performance for the first quarter of 2008 reflects a 17% improvement when compared to the net results of the prior year period. “We are very pleased with first quarter performance, with improved contributions from all segments of our business,” stated Edward J. Graham, SJI’s chairman and CEO. “Results produced and actions taken during the quarter that will benefit the remainder of the year were instrumental in raising our expectations for earnings growth for the year,” continued Graham. Last week SJI announced a target of 6% to 10% Economic Earnings per share growth for 2008. For this year, that target represents an increase from SJI’s long-term average growth target of 6% to 7% per year. The non-GAAP financial measure, Economic Earnings, adjusts income from continuing operations by eliminating all unrealized gains and losses on commodity derivative transactions and adjusts for realized gains and losses attributed to hedges on inventory transactions. (Please refer to the Explanation and Reconciliation for Non-GAAP Financial Measures at the end of this release.) -MORE- SJI Earnings – Add 1 SJI’s First Quarter 2008 Highlights: Ø Produced record earnings on an Economic Earnings basis for SJI Ø Produced record utility earnings Ø Balance sheet strengthened: equity-to-capitalization ratio was 56% at March 31, 2008 Non-Utility Income Contribution: Non-Utility operations produced a loss from continuing operations on a GAAP basis of $0.4 million in the first quarter of 2008, compared with $2.9 million of income for the same period in 2007. On an Economic Earnings basis, non-utility income from continuing operations for the first quarter of 2008 duplicated first quarter 2007 results of $14.1 million, despite the benefit 2007 results received from asset marketing transactions on which related losses could not be recognized until subsequent quarters. Performance at our key non-utility business lines was as follows: Ø Asset Management & Marketing - This business contributed $12.2 million in the first quarter of 2008 on an Economic Earnings basis. While slightly lower than the $13.0 million produced in the same quarter of 2007, prior year results benefited from gains on transactions in the first quarter that incurred $4.9 million of offsetting losses over the remainder of 2007. The results from our asset management activities in the first quarter of 2008 incurred no offsets that will impact future periods. Having in excess of 10 Bcf of gas storage capacity under management creates opportunities for this business to lock in attractive margins resulting from volatility in gas market pricing and realizing the value of related pipeline capacity. We hedge an initial profit margin on each commodity transaction we enter into and then seek to build upon those margins by taking advantage of favorable market conditions. Ø On-Site Energy Production - Our on-site energy production business contributed $1.2 million in the first quarter compared with $0.8 million in the prior-year period. Improved year-over-year operating performance at Marina’s existing thermal and landfill gas facilities accounted for the more than 40% improvement. We expect Marina’s performance to receive an added boost when it begins to provide energy services to the Borgata Hotel Casino’s expansion that opens in the second quarter.Construction of the thermal plant serving the Echelon resort in Las Vegas is continuing ahead of schedule, and remains well positioned to meet its planned start-up date of third quarter 2010. Our pursuit of similar energy project opportunities at a number of proposed gaming projects in Atlantic City, Las Vegas and tribal areas is continuing. Marina develops, owns and operates on-site energy plants. We expect these projects to provide annuity-like income streams under long-term contracts. -MORE- SJI Earnings – Add 2 Ø Retail Services - Retail Services, which includes our appliance warranty and repair business, and our meter reading business, contributed $0.7 million in the first quarter compared with $0.3 million for the prior-year period. The combination of new sales campaigns and some realized operational efficiencies drove the improved performance. Utility Performance: South Jersey Gas’ first quarter 2008 net income was $25.0 million, a 3% increase over the $24.3 million produced for the comparable quarter in 2007. The combination of increased operating margins due to customer growth, and lower operating and interest expense benefited the 2008 comparison. Areas of note include: Ø Conservation Incentive Program - The CIP continued to work as expected by protecting $6.2 million of SJG’s first quarter net income, offsetting the impacts of reduced customer utilization levels. The CIP has enabled SJG to actively promote energy conservation in our service territory, helping our customers lower their energy bills. In addition, our customers are also benefiting under the CIP from reduced costs achieved within our gas supply and storage portfolio. Ø Customer Growth - South Jersey Gas added 4,990 customers, a 1.5% increase, during the 12-month period ended March 31, 2008, despite the slowdown in the new housing market. Utility customers totaled 337,455 at the end of the first quarter of 2008. Customers added in the past 12 months are anticipated to contribute approximately $1.7 million to net income annually. Natural gas remains the fuel of choice within our service territory, with over 95% of all new homes constructed using natural gas as their primary heating source. The clean burning characteristics of natural gas and an almost 50% price advantage over alternative heating fuels typically used in our market should also support our efforts to acquire new customers in both the new housing and conversion markets. We also expect a continuation of the trend of obtaining strong margins from new commercial customers that we have experienced in recent years. For the future, substantial new economic development planned for the Atlantic City market is also expected to positively impact housing demand in our service territory. SJI’s Balance Sheet Remains on Target: SJI’s consolidated equity-to-capitalization ratio, inclusive of short-term debt, was 56.0% at March 31, 2008, compared with 51.1% at the same point in 2007. The equity-to-capitalization ratio at our utility was 54.9% and 52.8% at March 31, 2008 and 2007, respectively. Cash generated from operations that reduced the need for borrowing to support working capital needs drove the improvement. Our goal remains for this ratio to average 50% annually. -MORE- SJI Earnings – Add 3 Explanation and Reconciliation of Non-GAAP Financial Measures: This press release includes the non-GAAP financial measures of Economic Earnings and Economic Earnings per share. The accompanying schedule provides a reconciliation of these non-GAAP financial measures to the most directly comparable financial measures calculated and presented in accordance with United States generally accepted accounting principles ("GAAP"). The non-GAAP financial measures should not be considered as an alternative to GAAP measures, such as net income, operating income, earnings per share from continuing operations or any other GAAP measure of liquidity or financial performance. We define Economic Earnings as: Income from continuing operations, (1) less the change in unrealized gains and plus the change in unrealized losses, as applicable and in each case after tax, on all commodity derivative transactions that we are marking to market, and (2) adjusting for realized gains and losses, as applicable and in each case after tax, on all hedges attributed to inventory transactions to align them with the related cost of inventory in the period of withdrawal. Economic Earnings is a significant performance metric used by our management to indicate the amount and timing of income from continuing operations that we expect to earn related to commodity transactions.
